To give the language of the act the construction contended for by the sheriff would preclude a discharged employee from appeal in cases of unwarranted discharges or suspensions made in good faith, and would conflict with the provision that the board can lessen a punishment imposed in any case. If a penalty was imposed for political, personal, or religious reasons, it would seem that it should be set aside and overruled in its entirety, and not merely reduced. This provision for reducing penalties seems clearly to indicate that the supervisory power of the board covers grounds of penalty other than those actuated by political, personal, or religious reasons. It may be bad policy for an authority other than the sheriff to control the selection of his deputies. That question, however, is one with which the courts are not concerned. *Page 177